        Case 6:16-bk-12192-WJ              Doc 658 Filed 07/26/21 Entered 07/26/21 15:43:31                     Desc
                                            Main Document    Page 1 of 19



                                          UNITED STATES BANKRUPTCY COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                  Riverside DIVISION

       In re: MARK TECHNOLOGIES CORPORATION                  §      Case No. 6:16-bk-12192-WJ
                                                             §
                                                             §
                                                             §
                    Debtor(s)


                                CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)




              Helen Frazer, chapter 7 trustee, submits this Final Account, Certification that the Estate has been
      Fully Administered and Application to be Discharged.

               1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if
      applicable, any order of the Court modifying the Final Report. The case is fully administered and all assets and
      funds which have come under the trustee’s control in this case have been properly accounted for as provided
      by law. The trustee hereby requests to be discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged
      without payment, and expenses of administration is provided below:



      Assets Abandoned:    $13,120,342.00                          Assets Exempt: N/A
      (without deducting any secured claims)

      Total Distributions to Claimants:   $2,641,000.55            Claims Discharged
                                                                   Without Payment: N/A


      Total Expenses of Administration:    $1,091,971.71




                3) Total gross receipts of $3,732,972.26 (see Exhibit 1), minus funds paid to the debtor and third
      parties of $0.00 (see Exhibit 2), yielded net receipts of $3,732,972.26 from the liquidation of the property of the
      estate, which was distributed as follows:




UST Form 101-7-TDR ( 10 /1/2010)
        Case 6:16-bk-12192-WJ             Doc 658 Filed 07/26/21 Entered 07/26/21 15:43:31                     Desc
                                           Main Document    Page 2 of 19



                                               CLAIMS               CLAIMS                CLAIMS               CLAIMS
                                             SCHEDULED             ASSERTED              ALLOWED                PAID


   SECURED CLAIMS (from
   Exhibit 3)                                 $24,962,169.91       $27,652,655.70        $2,387,661.21         $2,387,661.21
   PRIORITY CLAIMS:
   CHAPTER 7 ADMIN. FEES AND
   CHARGES (from Exhibit 4)
                                                       $0.00        $1,082,821.66        $1,059,254.74         $1,059,254.74


   PRIOR CHAPTER ADMIN.
   FEES AND CHARGES (from
   Exhibit 5)                                          $0.00          $118,386.94           $32,716.97           $32,716.97

   PRIORITY UNSECURED CLAIMS
   (from Exhibit 6)                                    $0.00            $3,339.34            $3,339.34             $3,339.34

   GENERAL UNSECURED CLAIMS
   (from Exhibit 7)                            $8,483,370.91       $25,110,670.34        $1,948,141.41          $250,000.00


   TOTAL DISBURSEMENTS                        $33,445,540.82       $53,967,873.98        $5,431,113.67         $3,732,972.26




              4) This case was originally filed under chapter 11 on 03/11/2016, and it was converted to chapter 7 on
      05/04/2016. The case was pending for 63 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
      Trustee.

               6) An individual estate property record and report showing the final accounting of the assets of the estate is
      attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
      accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
      and correct.




      Dated:        07/26/2021                        By: /s/ Helen Frazer
                                                                          Trustee , Bar No.: 92627




      STATEMENT This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
      Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR ( 10 /1/2010)
           Case 6:16-bk-12192-WJ                   Doc 658 Filed 07/26/21 Entered 07/26/21 15:43:31                   Desc
                                                    Main Document    Page 3 of 19




                                                                    EXHIBITS TO
                                                                  FINAL ACCOUNT

EXHIBIT 1 – GROSS RECEIPTS

                                                                                              UNIFORM                 $ AMOUNT
     DESCRIPTION
                                                                                             TRAN. CODE1              RECEIVED

 12501 WHITEWATER CANYON, WHITEWATER, CA 92282-APN 516-020-                                     1110-000               $3,180,152.98
 001-3
 INCOME FROM ALTA MESA POWER CONTRACT DATED 8/4/1988                                            1121-000                $523,992.80

 PROPERTY TAXES/PRORATIONS (SALE OF ASSET NO. 10)                                               1290-000                      $152.98

 SANCTIONS RECEIVED                                                                             1290-000                 $28,673.50

                             TOTAL GROSS RECEIPTS                                                                      $3,732,972.26

 1
  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.




EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM        $ AMOUNT
                 PAYEE                                      DESCRIPTION
                                                                                                   TRAN. CODE         PAID

                                                                          None




UST Form 101-7-TDR ( 10 /1/2010)
          Case 6:16-bk-12192-WJ        Doc 658 Filed 07/26/21 Entered 07/26/21 15:43:31            Desc
                                        Main Document    Page 4 of 19




EXHIBIT 3 - SECURED CLAIMS



                                    UNIFORM        CLAIMS
   Claim                                                            CLAIMS          CLAIMS             CLAIMS
             CLAIMANT                TRAN.       SCHEDULED
    NO.                                                            ASSERTED        ALLOWED              PAID
                                     CODE      (from Form 6D)


             A&A ESCROW             4110-000                NA     $1,300,152.98   $1,300,152.98   $1,300,152.98
             SERVICES INC
             A&A ESCROW             4110-000                NA      $607,785.65     $607,785.65     $607,785.65
             SERVICES INC
             A&A ESCROW             4110-000                NA      $479,722.58     $479,722.58     $479,722.58
             SERVICES INC
     6       EDF RENEWABLE          4110-000      $1,222,037.49   $23,445,598.32          $0.00           $0.00
             ENERGY, INC
     12      INVESTEK               4110-000      $1,600,000.00    $1,813,458.60          $0.00           $0.00
             PROPERTIES
             COMPANY
     14      NON-EXEMPT             4110-000                NA         $5,937.57          $0.00           $0.00
             MARTIAL TRUST,
             JANET TOHL
             TRUSTEE
    N/F      EDF Renewable          4110-000     $20,938,917.51              NA              NA              NA
             Energy inc
    N/F      EDF Renewable          4110-000        $40,421.37               NA              NA              NA
             Energy, Inc.
    N/F      Earth Constraction &   4110-000       $386,931.18               NA              NA              NA
             Mining, Inc
    N/F      Earth Construction &   4110-000       $386,931.18               NA              NA              NA
             Mining, Inc.
    N/F      Earth construction&    4110-000       $386,931.18               NA              NA              NA
             Mining inc

               TOTAL SECURED                     $24,962,169.91   $27,652,655.70   $2,387,661.21   $2,387,661.21




UST Form 101-7-TDR ( 10 /1/2010)
          Case 6:16-bk-12192-WJ           Doc 658 Filed 07/26/21 Entered 07/26/21 15:43:31       Desc
                                           Main Document    Page 5 of 19




EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                      UNIFORM      CLAIMS         CLAIMS           CLAIMS            CLAIMS
   PAYEE                               TRAN.     SCHEDULED       ASSERTED         ALLOWED             PAID
                                       CODE

 Trustee, Fees - Helen Frazer         2100-000            NA      $130,417.99     $130,417.99     $130,417.99

 Trustee, Expenses - Helen Frazer     2200-000            NA          $402.81         $402.81           $402.81

 Auctioneer Fees - A&A ESCROW         3610-000            NA      $180,000.00     $180,000.00     $180,000.00
 SERVICES INC
 Charges, U.S. Bankruptcy Court       2700-000            NA          $350.00         $350.00           $350.00

 Fees, United States Trustee          2950-000            NA          $325.00         $325.00           $325.00

 Bond Payments - INTERNATIONAL        2300-000            NA        $1,659.58       $1,659.58       $1,659.58
 SURETIES, LTD
 Costs re Sale of Property - A&A      2500-000            NA        $4,302.00       $4,302.00       $4,302.00
 ESCROW SERVICES INC
 Banking and Technology Service       2600-000            NA       $18,011.81      $18,011.81      $18,011.81
 Fee - Metropolitan Commercial
 Bank
 Banking and Technology Service       2600-000            NA       $13,929.16      $13,929.16      $13,929.16
 Fee - Rabobank, N.A.
 Other State or Local Taxes (post-    2820-000            NA       $48,342.75      $48,342.75      $48,342.75
 petition) - A&A ESCROW
 SERVICES INC
 Other State or Local Taxes (post-    2820-000            NA        $4,036.62       $4,036.62       $4,036.62
 petition) - FRANCHISE TAX
 BOARD
 Attorney for Trustee Fees (Other     3210-000            NA      $562,389.50     $542,340.72     $542,340.72
 Firm) - SULMEYER KUPETZ
 Attorney for Trustee Expenses        3220-000            NA       $19,410.03      $19,410.03      $19,410.03
 (Other Firm) - SULMEYER
 KUPETZ
 Accountant for Trustee Fees (Other   3410-000            NA       $98,687.50      $95,169.36      $95,169.36
 Firm) - BAKER TILLY FKA SQUAR
 MILNER LLP
 Accountant for Trustee Expenses      3420-000            NA          $556.91         $556.91           $556.91
 (Other Firm) - BAKER TILLY FKA
 SQUAR MILNER LLP
 TOTAL CHAPTER 7 ADMIN. FEES
                                                          NA     $1,082,821.66   $1,059,254.74   $1,059,254.74
        AND CHARGES




UST Form 101-7-TDR ( 10 /1/2010)
          Case 6:16-bk-12192-WJ        Doc 658 Filed 07/26/21 Entered 07/26/21 15:43:31          Desc
                                        Main Document    Page 6 of 19




EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                   UNIFORM
                                                CLAIMS              CLAIMS          CLAIMS         CLAIMS
   PAYEE                            TRAN.
                                              SCHEDULED            ASSERTED        ALLOWED          PAID
                                    CODE

 Attorney for D-I-P Fees - TODD    6210-160               NA          $60,669.97         $0.00          $0.00
 TUROCI THE TUROCI FIRM
 Attorney for D-I-P Fees - TODD    6210-160               NA          $54,662.50    $31,379.50     $31,379.50
 TUROCI
 Attorney for D-I-P Expenses -     6220-170               NA           $3,054.47     $1,337.47      $1,337.47
 TODD TUROCI
 TOTAL PRIOR CHAPTER ADMIN.
                                                        $0.00        $118,386.94    $32,716.97     $32,716.97
     FEES AND CHARGES




 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS


                                                                    CLAIMS
                                   UNIFORM        CLAIMS
                                                                   ASSERTED         CLAIMS          CLAIMS
 CLAIM NO.          CLAIMANT        TRAN.      SCHEDULED
                                                                (from Proofs of    ALLOWED           PAID
                                    CODE      (from Form 6E)
                                                                     Claim)

     2P       FRANCHISE TAX        5800-000               NA           $3,339.34     $3,339.34      $3,339.34
              BOARD

           TOTAL PRIORITY
          UNSECURED CLAIMS                              $0.00          $3,339.34     $3,339.34      $3,339.34




UST Form 101-7-TDR ( 10 /1/2010)
          Case 6:16-bk-12192-WJ        Doc 658 Filed 07/26/21 Entered 07/26/21 15:43:31              Desc
                                        Main Document    Page 7 of 19




 EXHIBIT 7 – GENERAL UNSECURED CLAIMS


                                                                      CLAIMS
                                    UNIFORM        CLAIMS
                                                                     ASSERTED         CLAIMS            CLAIMS
 CLAIM NO.        CLAIMANT           TRAN.      SCHEDULED
                                                                  (from Proofs of    ALLOWED             PAID
                                     CODE      (from Form 6F)
                                                                       Claim)

     2U      FRANCHISE TAX          7100-000                NA             $418.35        $418.35           $53.69
             BOARD

     3       MAKAY BURTON AND       7100-000       $152,927.69         $158,560.99    $158,560.99      $20,347.73
             THURMAN PC

     4       THOMPSON, WELCH,       7100-000        $65,351.74          $70,515.24     $70,515.24       $9,049.04
             SOROKO & GILBERT
             LLP

     5       ALTA MESA PHASE III    7100-000      $1,222,037.49      $1,179,281.30          $0.00            $0.00
             PARTNERS

     7       ALTA MESA FINANCE      7100-000      $1,222,037.49     $17,879,000.00          $0.00            $0.00
             LLC

     8       TENDERLAND             7100-000       $886,756.00       $2,495,578.98          $0.00            $0.00
             RENEWABLES, LLC

     9       MARKWIND POWER         7100-000                NA       $1,069,966.01          $0.00            $0.00
             CORPORATION

     10      MONARCH                7100-000       $538,703.00         $538,702.64          $0.00            $0.00
             VENTURES GROUP,
             LLC

     11      UTAH RESOURCES         7100-000      $1,527,406.96      $1,718,646.83   $1,718,646.83    $220,549.54
             INTERNATIONAL

    N/F      Alta Mesa Phase III    7100-000        $40,421.37                 NA              NA              NA
             Partners

    N/F      Best Best & Krieger,   7100-000        $49,423.89                 NA              NA              NA
             LLP

    N/F      EDF Renewable          7100-000      $1,222,037.49                NA              NA              NA
             Energy, Inc

    N/F      EDF Renewable          7100-000      $1,222,037.49                NA              NA              NA
             Energy, Inc

    N/F      EDF Renewable          7100-000         $2,740.00                 NA              NA              NA
             Energy, Inc

    N/F      EDF Renewable          7100-000        $40,421.37                 NA              NA              NA
             Energy, Inc



UST Form 101-7-TDR ( 10 /1/2010)
          Case 6:16-bk-12192-WJ         Doc 658 Filed 07/26/21 Entered 07/26/21 15:43:31         Desc
                                         Main Document    Page 8 of 19



    N/F      EDF Renewable           7100-000     $40,421.37               NA              NA             NA
             Energy, Inc

    N/F      EDF Renewable           7100-000     $40,421.37               NA              NA             NA
             Energy, Inc

    N/F      EDF Renewable           7100-000     $40,421.37               NA              NA             NA
             Services, Inc.

    N/F      EDF Renewable           7100-000     $40,421.37               NA              NA             NA
             Services, Inc.

    N/F      EDF Renewable           7100-000     $40,421.37               NA              NA             NA
             Windfarm, IV. Inc.

    N/F      Law Office of Gary R.   7100-000     $88,962.08               NA              NA             NA
             Kershner

            TOTAL GENERAL
           UNSECURED CLAIMS                     $8,483,370.91   $25,110,670.34   $1,948,141.41    $250,000.00




UST Form 101-7-TDR ( 10 /1/2010)
              Case 6:16-bk-12192-WJ                       Doc 658 Filed 07/26/21 Entered 07/26/21 15:43:31                                       Desc
                                                           Main Document    Page 9 of 19
                                                          Form 1
                                                                                                                                                  Exhibit 8
                                      Individual Estate Property Record and Report                                                                Page: 1

                                                       Asset Cases
Case No.:    6:16-bk-12192-WJ                                                            Trustee Name:      (001120) Helen Frazer
Case Name:       MARK TECHNOLOGIES CORPORATION                                           Date Filed (f) or Converted (c): 05/04/2016 (c)
                                                                                         § 341(a) Meeting Date:       06/02/2016
For Period Ending:      07/26/2021                                                       Claims Bar Date:      09/06/2016

                                  1                              2                      3                      4                   5                   6

                          Asset Description                   Petition/         Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
               (Scheduled And Unscheduled (u) Property)     Unscheduled        (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                               Values                 Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                              Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                         and Other Costs)

    1       CASH ON HAND                                             249.00                      0.00                                   0.00                        FA
            NO VALUE TO THE ESTATE.

    2       CHECKING ACCOUNT ACCOUNT AT                               93.00                      0.00                                   0.00                        FA
            WELLS FARGO BANK, 5290
            NO VALUE TO THE ESTATE.

    3       PRIME MONEY MARKET ACCOUNT                                 0.00                      0.00                                   0.00                        FA
            ACCOUNT AT VANGUARD, 2838
            NO VALUE TO THE ESTATE.

    4       A/R OVER 90 DAYS OLD                                       0.00                      0.00                                   0.00                        FA
            NO VALUE TO THE ESTATE.

    5       CUSTOM CRAFT WORK TRAILER                            5,000.00                        0.00                                   0.00                        FA
            NO VALUE TO THE ESTATE.

    6       MET TOWERS                                           5,000.00                        0.00                                   0.00                        FA

    7       42 VESTAS V27, 225 KW WIND                        840,000.00                 840,000.00                                     0.00                        FA
            TURBINES
            INCLUDED IN THE SALE OF ASSET 10, PER COURT
            ORDER ENTERED 2/23/17 (DOC 311).

    8       117 DANWIN 23E, 160 KWWIND                      1,170,000.00               1,170,000.00                                     0.00                        FA
            TURBINES
            INCLUDED IN THE SALE OF ASSET 10, PER COURT
            ORDER ENTERED 2/23/17 (DOC 311).

    9       12501 WHITEWATER CANYON,                        1,000,000.00               1,000,000.00                                     0.00                        FA
            WHITEWATER, CA 92282-APN 516-020-
            002-4
            INCLUDED IN THE SALE OF ASSET 10, PER COURT
            ORDER ENTERED 2/23/17 (DOC 311).

   10       12501 WHITEWATER CANYON,                       11,000,000.00               3,180,000.00                          3,180,152.98                           FA
            WHITEWATER, CA 92282-APN 516-020-
            001-3
            THE SALE OF THIS ASSET INCLUDED ASSET 7, 8,
            9, 10, 11, 12, 13, & 14, PER COURT ORDER
            ENTERED 2/23/17 (DOC 311).

   11       RIVERSIDE COUNTY-APN 516-060-                      25,000.00                    25,000.00                                   0.00                        FA
            018-3
            INCLUDED IN THE SALE OF ASSET 10, PER COURT
            ORDER ENTERED 2/23/17 (DOC 311).

   12       RIVERSIDE COUNTY-APN 516-060-                      25,000.00                    25,000.00                                   0.00                        FA
            019-4
            INCLUDED IN THE SALE OF ASSET 10, PER COURT
            ORDER ENTERED 2/23/17 (DOC 311).

   13       RIVERSIDE COUNTY-APN 516-060-                      25,000.00                    25,000.00                                   0.00                        FA
            021-5
            INCLUDED IN THE SALE OF ASSET 10, PER COURT
            ORDER ENTERED 2/23/17 (DOC 311).

   14       RIVERSIDE COUNTY-APN 516-060-                      25,000.00                    25,000.00                                   0.00                        FA
            022-6
            INCLUDED IN THE SALE OF ASSET 10, PER COURT
            ORDER ENTERED 2/23/17 (DOC 311).



UST Form 101-7-TDR ( 10 /1/2010)
              Case 6:16-bk-12192-WJ                        Doc 658 Filed 07/26/21 Entered 07/26/21 15:43:31                                         Desc
                                                           Main Document     Page 10 of 19
                                                           Form 1
                                                                                                                                                     Exhibit 8
                                       Individual Estate Property Record and Report                                                                  Page: 2

                                                        Asset Cases
Case No.:    6:16-bk-12192-WJ                                                             Trustee Name:      (001120) Helen Frazer
Case Name:        MARK TECHNOLOGIES CORPORATION                                           Date Filed (f) or Converted (c): 05/04/2016 (c)
                                                                                          § 341(a) Meeting Date:       06/02/2016
For Period Ending:       07/26/2021                                                       Claims Bar Date:      09/06/2016

                                   1                              2                      3                      4                    5                    6

                           Asset Description                   Petition/         Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)     Unscheduled        (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                                Values                 Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                               Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                          and Other Costs)

   15       PENDING LITIGATION EDF CLAIMS                   10,000,000.00              10,000,000.00                                       0.00                        FA
            (BREACH OF CONTRACT)
            SETTLED PER COURT ORDER ENTERED 2/23/17
            (DOC 311).

   16       TRAILER LICENSE ISSUED BY                                   0.00                      0.00                                     0.00                        FA
            HOUSING AND COMMUNITY
            DEVELOPMENT
            NO VALUE TO THE ESTATE.

   17       INCOME FROM ALTA MESA POWER                          Unknown                  523,992.80                             523,992.80                            FA
            CONTRACT DATED 8/4/1988

   18       LEASEHOLD INTEREST IN REAL                                  0.00                      0.00                                     0.00                        FA
            PROPERTY BETWEEN
            METROPOLITAN WATER DISTRICT
            AND MARK TECHNOLOGIES
            CORPORATION R.L. 1899 EXPIRES
            4/30/2035. AMOUNT REQUESTED: $0

   19       PROPERTY TAXES/PRORATIONS                                 152.98                   152.98                                    152.98                        FA
            (SALE OF ASSET NO. 10) (u)
            2ND HALF TAXES 2016-2017, SALE OF ASSET NO.
            10, SEE CLOSING STATEMENT.

   20       SANCTIONS RECEIVED (u)                              28,673.50                    28,673.50                              28,673.50                          FA
            FUNDS RECEIVED ADV 6:16-ap-01131-WJ - ORDER
            REGARDING TWO MOTIONS AGAINST MARK
            JONES, TENDERLAND RENEWABLES, LLC, ALTA
            MESA FINANCE, LLC, GOE & FORSYTHE, LLP AND
            ROBERT P. GOE (C.O. ENTERED 2/22/18 - DOC
            118)


   20       Assets Totals (Excluding unknown values)       $24,149,168.48            $16,842,819.28                          $3,732,972.26                       $0.00




UST Form 101-7-TDR ( 10 /1/2010)
             Case 6:16-bk-12192-WJ          Doc 658 Filed 07/26/21 Entered 07/26/21 15:43:31                       Desc
                                            Main Document     Page 11 of 19
                                                       Form 1
                                                                                                                   Exhibit 8
                                   Individual Estate Property Record and Report                                    Page: 3

                                                    Asset Cases
Case No.:   6:16-bk-12192-WJ                                     Trustee Name:      (001120) Helen Frazer
Case Name:      MARK TECHNOLOGIES CORPORATION                    Date Filed (f) or Converted (c): 05/04/2016 (c)
                                                                 § 341(a) Meeting Date:    06/02/2016
For Period Ending:   07/26/2021                                  Claims Bar Date:     09/06/2016


 Major Activities Affecting Case Closing:

                           TIR UPDATE: 9/30/20 - THE TRUSTEE IS IN THE PROCESS OF CLOSING THIS CASE. A CASH
                           DISBURSEMENT MOTION WAS FILED TO OBTAIN APPROVAL FROM THE COURT TO PAY TAXES.
                           ONCE THE TAX CLEARANCE LETTER IS RECEIVED, THE TFR WILL BE SUBMITTED.

                           TIR UPDATE: 9/30/19 - THE ORDERS APPROVING THE SALE OF ESTATE ASSETS AND THE
                           SETTLEMENT WITH THE ESTATE’S LARGEST CREDITOR ARE ON APPEAL IN THE NINTH CIRCUIT
                           COURT OF APPEALS. BRIEFING IS IN PROCESS. THE CLOSING PROCESS WILL COMMENCE ONCE
                           THE APPEALS ARE RESOLVED.

                           TIR UPDATE: 9/30/18 - THE DEBTOR'S APPEALS OF THE ORDERS GRANTING THE SALE AND
                           ABANDONMENT ARE PRESENTLY PENDING IN THE NINTH CIRCUIT COURT OF APPEALS. THE
                           CLOSING PROCESS WILL COMMENCE ONCE THE APPEALS ARE RESOLVED.

                           TIR UPDATE: 9/30/17 - PURSUANT TO AN ORDER ENTERED 2/28/17, THE DEBTOR'S REAL
                           PROPERTY AND WINDMILL OPERATIONS WERE SOLD TO A THIRD PARTY. THE DEBTOR HAS
                           APPEALED THE SALE ORDER AND THE DENIAL OF ITS ORDER COMPELLING THE TRUSTEE TO
                           ABANDON THE PROPERTY. THE SALE ESCROW CLOSED AFTER DEBTOR'S MOTIONS FOR A STAY
                           PENDING APPEAL WERE DENIED. THE APPEALS ARE PENDING AND ARE IN THE BRIEFING STAGE.

                           TIR UPDATE: 9/30/16 - THIS CASE ORIGINALLY A CHAPTER 11 CASE CONVERTED TO CHAPTER 7
                           ON 5/4/16. THE DEBTOR OWNS REAL PROPERTY ON WHICH THERE ARE WIND TURBINES WHICH
                           GENERATE ELECTRICAL POWER. THE TRUSTEE HAS RETAINED WORLD WIND ENERGY (WWS) TO
                           OPERATE THE WIND FARM WITH THE EXPENSES OF OPERATION TO BE PAID BY THE MAJOR
                           SECURED CREDITOR, EDF. THE TRUSTEE RETAINED AN AUCTIONEER TO MARKET THE ASSETS
                           OF THE ESTATE. SALE OF THE PROPERTY IS PENDING.
                           ______________________________________________________
                           INTERIM REPORTING PERIOD THROUGH 9/30/16

                           5/4/16 - NOTICE OF APPOINTMENT & ACCEPTANCE OF TRUSTEE
                           6/1/16 - NOTICE OF ASSETS & REQUEST FOR CLAIMS BAR DATE
                           9/6/16 - CLAIMS BAR DATE

                           6/8/16 - APPLICATION TO EMPLOY COUNSEL - SULMEYER KUPETZ (ELISSA MILLER)
                           6/16/16 - MOTION FOR AUTHORITY TO OPERATE DEBTOR'S BUSINESS, EMPLOY
                           PARAPROFESSIONAL, APPROVE STIP
                           6/21/16 - NOTICE OF MOTION FOR AUTHORITY TO OPERATE BUSINESS, EMPLOY PARA-PROF
                           WORLD WIND SOLAR
                           6/24/16 - NOTICE OF HEARING RE NOTICE OF SETTING HEARING & DEADLINES TO RESPOND TO
                           TRUSTEE'S MOTION
                           7/14/16 - ORDER GRANTING EMPLOYMENT OF COUNSEL
                           7/14/16 - ORDER GRANTING TRUSTEE'S MOTION TO OPERATE BUSINESS, ETC.
                           7/21/16 - APPLICATION TO EMPLOY BRAUN, INC. AS MARKETING & SALES AGENT AND
                           AUCTIONEER
                           8/2/16 - ACCOUNTANTS RETAINED - SQUAR MILNER
                           8/12/16 - NOTICE OF APP TO EMPLOY ACCOUNTANTS
                           8/24/16 - ORDER APPROVING EMPLOYMENT OF BRAUN
                           8/30/16 - MOTION TO APPROVE SALE AND CONFIRM SALE TO WINNING BIDDER
                           9/20/16 - HEARING RE MOTION TO APPROVE SALE
                           9/22/16 - ORDER APPROVING SALE PROCEDURES
                           9/30/16 - ORDER APPROVING EMPLOYMENT OF ACCOUNTANTS
                           ______________________________________________________
                           INTERIM REPORTING PERIOD THROUGH 9/30/17

                           10/14/16 - MOTION TO SELL PROPERTY OF THE ESTATE
                           10/25/16 - HRG RE MOTION TO SELL PROPERTY OF THE ESTATE
                           11/29/16 - CONTINUED HEARING RE MOTION TO SELL PROPERTY OF THE ESTATE
UST Form 101-7-TDR ( 10 /1/2010)
             Case 6:16-bk-12192-WJ          Doc 658 Filed 07/26/21 Entered 07/26/21 15:43:31                       Desc
                                            Main Document     Page 12 of 19
                                                       Form 1
                                                                                                                   Exhibit 8
                                   Individual Estate Property Record and Report                                    Page: 4

                                                    Asset Cases
Case No.:   6:16-bk-12192-WJ                                     Trustee Name:      (001120) Helen Frazer
Case Name:     MARK TECHNOLOGIES CORPORATION                     Date Filed (f) or Converted (c): 05/04/2016 (c)
                                                                 § 341(a) Meeting Date:    06/02/2016
For Period Ending:   07/26/2021                                  Claims Bar Date:     09/06/2016

                          12/6/16 - SUPPLEMENT TO MOTION TO APPROVE SETTLEMENT
                          12/13/16 - MONTHLY OPERATING REPORT
                          1/11/17 - MOTION FOR SANCTIONS AGAINST MARK JONES, ET AL.
                          1/12/17 - AMENDED NOTICE OF HEARING RE MOTION FOR SANCTIONS (2/7/17 HRG DATE)
                          1/16/17 - MONTHLY OPERATING REPORT FILED
                          1/24/17 - HEARING RE MOTION TO CONFIRM SALE OF ASSET
                          2/15/17 - STATUS REPORT FILED
                          2/23/17 - CONTINUED HRG RE MOTION TO APPROVE COMPROMISE
                          2/23/17 - ORDER APPROVING SALE OF ASSETS & SETTLEMENT AGREEMENT WITH LIEN
                          CREDITORS
                          2/24/17 - MOTION TO SELL PROPERTY OF THE ESTATE
                          3/3/17 - ALL MATTERS SET FOR HRG & RELATED ADV PROCEEDINGS HRG
                          3/3/17 - MEMORANDUM OF DECISION DENYING BOTH MOTIONS FOR STAY PENDING APPEAL
                          4/14/17 - HRG RE ALL MATTERS IN THIS BK AND ADV PROCEEDING
                          6/30/17 - STATUS REPORT OF SALE OF PROPERTY
                          7/5/17 - NOTICE OF ABANDONMENT OF STATE COURT APPEAL
                          7/28/17 - STATUS CONFERENCE
                          8/18/17 - STATUS CONFERENCE
                          ______________________________________________________
                          INTERIM REPORTING PERIOD THROUGH 9/30/18

                          9/1/17 - STATUS CONFERENCE
                          11/1417 - MOTION ESTABLISHING DEADLINE FOR FILING ADMIN CLAIMS
                          12/15/17 - ORDER ESTABLISHING DEADLINE FOR FILING ADMIN CLAIMS
                          12/20/17 - MOTION TO APPROVE COMPROMISE -STIP RE ALLOCATION OF FUNDS
                          1/4/18 - ORDER GRANTING MOTION TO APPROVE STIP RE ALLOCATION OF TRUST FUNDS
                          2/22/18 - OBJECTIONS TO CLAIMS 7, 8, 9, 10
                          2/28/18 - DEADLINE FOR CREDITORS AND PARTIES IN INTEREST TO FILE ADMIN CLAIMS
                          3/15/18 - STATUS CONFERENCE
                          3/27/18 - HRG RE OBJECTIONS TO CLAIMS 7, 8, 9, 10
                          4/17/18 - CASH DISBURSEMENT MOTION TO PAY STATE TAXES
                          5/7/18 - ORDER APPROVING CASH DISB MOTION
                          5/89/18 - HRGS RE OBJECTIONS TO CLAIMS 7, 8, 9, 10
                          5/9/18 - ORDER GRANTING OBJECTIONS TO CLAIMS 7, 8, 9, 10
                          ______________________________________________________
                          INTERIM REPORTING PERIOD THROUGH 9/30/19

                          10/1/18 - CASH DISBURSEMENT MOTION TO PAY TAXES DUE TO THE FTB
                          10/12/18 - DECL RE NON-OPPOSITION TO CDM
                          10/12/18 - ORDER GRANTING CDM, PYMT TO FTB
                          4/1/19 - FTB PYMT FOR 2019 SENT
                          8/15/19 - PRE-TRIAL CONFERENCE
                          8/22/19 - STATUS REPORT FILED
                          8/29/19 - STATUS REPORT AND REQUEST TO CONTINUE STATUS CONFERENCE
                          9/2/19 - BRIEF IS DUE TO THE 9TH CIRCUIT
                          ______________________________________________________
                          INTERIM REPORTING PERIOD THROUGH 9/30/20

                          2/27/20 - STATUS CONFERENCE
                          9/17/20 - CONTINUED STATUS CONFERENCE
                          9/17/20 - SERVED CASH DISBURSEMENT MOTION TO PAY FTB TAXES
                          10/5/20 - DECL RE NON-OPPOSITION TO CDM
                          10/5/20 - LODGED ORDER APPROVING CDM
                          10/6/20 - REQUEST FOR COURT COSTS
                          10/6/20 - NOTICE TO PROFESSIONALS TO FILE FEE APPS
                          9/17/20 - RE-SERVED CASH DISBURSEMENT MOTION TO PAY FTB TAXES

                          ______________________________________________________
                          INTERIM REPORTING PERIOD THROUGH 9/30/21
UST Form 101-7-TDR ( 10 /1/2010)
             Case 6:16-bk-12192-WJ                 Doc 658 Filed 07/26/21 Entered 07/26/21 15:43:31                           Desc
                                                   Main Document     Page 13 of 19
                                                       Form 1
                                                                                                                               Exhibit 8
                                   Individual Estate Property Record and Report                                                Page: 5

                                                    Asset Cases
Case No.:   6:16-bk-12192-WJ                                           Trustee Name:      (001120) Helen Frazer
Case Name:      MARK TECHNOLOGIES CORPORATION                          Date Filed (f) or Converted (c): 05/04/2016 (c)
                                                                       § 341(a) Meeting Date:    06/02/2016
For Period Ending:    07/26/2021                                       Claims Bar Date:     09/06/2016


                           11/3/20 - ORDER APPROVING CASH DISBURSEMENT MOTION
                           11/3/20 - FINAL TAX RETURNS SENT
                           11/9/20 - STATUS REPORT FILED
                           11/19/20 - CONTINUED STATUS CONFERENCE
                           12/28/20 - TAX CLEARANCE LETTER RECEIVED
                           2/10/21 - TFR SUBMITTED
                           2/25/21 - CONTINUED STATUS CONFERENCE
                           5/4/21 - TFR HRG
                           5/6/21 - ORDER ALLOWING ENTERED
                           7/1/21 - TDR SUBMITTED

 Initial Projected Date Of Final Report (TFR): 12/31/2017      Current Projected Date Of Final Report (TFR):      02/10/2021 (Actual)




UST Form 101-7-TDR ( 10 /1/2010)
              Case 6:16-bk-12192-WJ                   Doc 658 Filed 07/26/21 Entered 07/26/21 15:43:31                                              Desc
                                                      Main Document     Page 14 of 19
                                                             Form 2                                                                              Exhibit 9
                                                                                                                                                 Page: 1
                                             Cash Receipts And Disbursements Record
Case No.:              6:16-bk-12192-WJ                              Trustee Name:                       Helen Frazer (001120)
Case Name:             MARK TECHNOLOGIES CORPORATION                 Bank Name:                          Mechanics Bank
Taxpayer ID #:         **-***7471                                    Account #:                          ******1700 Checking
For Period Ending:     07/26/2021                                    Blanket Bond (per case limit):      $5,000,000.00
                                                                     Separate Bond (if applicable):      N/A

    1            2                   3                                       4                                  5                    6                       7

  Trans.    Check or       Paid To / Received From       Description of Transaction          Uniform       Deposit             Disbursement        Account Balance
   Date      Ref. #                                                                         Tran. Code       $                       $

 07/06/17              A&A ESCROW SERVICES INC       SALE OF ASSETS 7, 8, 9, 10, 11,                           560,000.00                                    560,000.00
                                                     12, 13 & 14, PER COURT ORDER
                                                     ENTERED 2/23/17 (DOC 311).
                                                     PAYOFF - INVESTEK                      4110-000
                                                                        -$1,300,152.98
                                                     PAYOFF - ECM                           4110-000
                                                                          -$479,722.58
              {19}                                   PRORATIONS/ADJUSTMENTS                 1290-000
                                                                                 $152.98
                                                     BROWN STEVENS ELMORE &                 3610-000
                                                     SPARRE BUYER'S PREMIUM
                                                     PAID TO BROKERS
                                                                           -$60,000.00
                                                     BRAUN INC. BUYER'S PREMIUM             3610-000
                                                     PAID TO BROKERS
                                                                          -$120,000.00
                                                     RECORDING RELEASES                     2500-000
                                                                                 -$148.00
                                                     DELINQUENT TAXES 2016-2017             2820-000
                                                                                 -$335.13
                                                     DELINQUENT TAXES 2016-2017             2820-000
                                                                                 -$281.29
                                                     DELINQUENT TAXES 2016-2017             2820-000
                                                                                 -$281.29
                                                     DELINQUENT TAXES 2016-2017             2820-000
                                                                                 -$281.29
                                                     DELINQUENT TAXES 2016-2017             2820-000
                                                                           -$26,091.69
                                                     DELINQUENT TAXES 2016-2017             2820-000
                                                                            -$3,247.39
                                                     DEFAULTED TAXES THRU JUNE              2820-000
                                                                                 -$245.46
                                                     DEFAULTED TAXES THRU JUNE              2820-000
                                                                                 -$214.56
                                                     DEFAULTED TAXES THRU JUNE              2820-000
                                                                                 -$214.56
                                                     DEFAULTED TAXES THRU JUNE              2820-000
                                                                                 -$214.56
                                                     DEFAULTED TAXES THRU JUNE              2820-000
                                                                           -$15,019.68
                                                     DEFAULTED TAXES THRU JUNE              2820-000
                                                                            -$1,915.85
                                                     ESCROW FEE                             2500-000
                                                                            -$3,975.00

                                                                                       Page Subtotals:    $560,000.00                    $0.00


{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                               ! - transaction has not been cleared
              Case 6:16-bk-12192-WJ                   Doc 658 Filed 07/26/21 Entered 07/26/21 15:43:31                                                Desc
                                                      Main Document     Page 15 of 19
                                                             Form 2                                                                                Exhibit 9
                                                                                                                                                   Page: 2
                                             Cash Receipts And Disbursements Record
Case No.:              6:16-bk-12192-WJ                              Trustee Name:                      Helen Frazer (001120)
Case Name:             MARK TECHNOLOGIES CORPORATION                 Bank Name:                         Mechanics Bank
Taxpayer ID #:         **-***7471                                    Account #:                         ******1700 Checking
For Period Ending:     07/26/2021                                    Blanket Bond (per case limit):     $5,000,000.00
                                                                     Separate Bond (if applicable):     N/A

    1            2                      3                                    4                                 5                    6                          7

  Trans.    Check or       Paid To / Received From       Description of Transaction         Uniform       Deposit             Disbursement           Account Balance
   Date      Ref. #                                                                        Tran. Code       $                       $

                                                     1099 PROCESSING FEE                   2500-000
                                                                                 -$75.00
                                                     DOCUMENTATION FEE                     2500-000
                                                                                 -$75.00
                                                     ARCHIVE FEE                           2500-000
                                                                                 -$29.00
                                                     NET PROCEEDS TO EDF                   4110-000
                                                                          -$607,785.65
              {10}     A&A ESCROW SERVICES INC       TOTAL CONSIDERATION                   1110-000
                                                                         $3,180,152.98
 07/12/17     101      INTERNATIONAL SURETIES,       BOND 016030866 INCREASE               2300-000                                       21.45                559,978.55
                       LTD                           EFFECTIVE 7/10/17 PER LBR
                                                     2016-2
 07/31/17              Rabobank, N.A.                Bank and Technology Services          2600-000                                      510.12                559,468.43
                                                     Fees
 08/31/17              Rabobank, N.A.                Bank and Technology Services          2600-000                                      885.23                558,583.20
                                                     Fees
 09/29/17              Rabobank, N.A.                Bank and Technology Services          2600-000                                      776.65                557,806.55
                                                     Fees
 10/31/17              Rabobank, N.A.                Bank and Technology Services          2600-000                                      855.81                556,950.74
                                                     Fees
 11/30/17              Rabobank, N.A.                Bank and Technology Services          2600-000                                      801.09                556,149.65
                                                     Fees
 12/29/17              Rabobank, N.A.                Bank and Technology Services          2600-000                                      773.27                555,376.38
                                                     Fees
 01/22/18     102      INTERNATIONAL SURETIES,       BOND #016030866 TERM 1/4/18-          2300-000                                      292.78                555,083.60
                       LTD                           1/4/19 PER LBR 2016-2
 01/31/18              Rabobank, N.A.                Bank and Technology Services          2600-000                                      878.69                554,204.91
                                                     Fees
 02/28/18              Rabobank, N.A.                Bank and Technology Services          2600-000                                      743.99                553,460.92
                                                     Fees
 03/30/18              Rabobank, N.A.                Bank and Technology Services          2600-000                                      796.07                552,664.85
                                                     Fees
 04/30/18              Rabobank, N.A.                Bank and Technology Services          2600-000                                      768.43                551,896.42
                                                     Fees
 05/08/18     103      FRANCHISE TAX BOARD           TIN: XX-XXXXXXX, 2018 FORM            2820-000                                      800.00                551,096.42
                                                     100-ES PER C.O. ENTERED
                                                     5/7/18
 05/31/18              Rabobank, N.A.                Bank and Technology Services          2600-000                                      873.20                550,223.22
                                                     Fees
 06/27/18     104      INTERNATIONAL SURETIES,       BOND 016030866 INCREASE               2300-000                                       20.53                550,202.69
                       LTD                           EFFECTIVE PER LBR 2016-2
 06/29/18              Rabobank, N.A.                Bank and Technology Services          2600-000                                      765.03                549,437.66
                                                     Fees
 07/20/18     {17}      EDF RENEWABLE ENERGY         EDF RENEWABLE ENER                    1121-000           523,992.80                                     1,073,430.46
                       INC. / M AND T BANK           20180720B2Q8921C00 1335
 07/31/18              Rabobank, N.A.                Bank and Technology Services          2600-000                                     1,119.32             1,072,311.14
                                                     Fees
 08/31/18              Rabobank, N.A.                Bank and Technology Services          2600-000                                     1,593.77             1,070,717.37
                                                     Fees



                                                                                      Page Subtotals:    $523,992.80             $13,275.43


{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                              ! - transaction has not been cleared
              Case 6:16-bk-12192-WJ                        Doc 658 Filed 07/26/21 Entered 07/26/21 15:43:31                                             Desc
                                                           Main Document     Page 16 of 19
                                                                 Form 2                                                                              Exhibit 9
                                                                                                                                                     Page: 3
                                                 Cash Receipts And Disbursements Record
Case No.:              6:16-bk-12192-WJ                                    Trustee Name:                    Helen Frazer (001120)
Case Name:             MARK TECHNOLOGIES CORPORATION                       Bank Name:                       Mechanics Bank
Taxpayer ID #:         **-***7471                                          Account #:                       ******1700 Checking
For Period Ending:     07/26/2021                                          Blanket Bond (per case limit):   $5,000,000.00
                                                                           Separate Bond (if applicable):   N/A

    1            2                      3                                          4                              5                     6                        7

  Trans.    Check or       Paid To / Received From            Description of Transaction       Uniform        Deposit             Disbursement         Account Balance
   Date      Ref. #                                                                           Tran. Code        $                       $

 09/13/18     105      INTERNATIONAL SURETIES,            INCREASE BLANKET BOND                2300-000                                      34.38             1,070,682.99
                       LTD                                016030866 EXPIRES 1/4/19 PER
                                                          LBR 2016-2
 09/28/18              Rabobank, N.A.                     Bank and Technology Services         2600-000                                     821.37             1,069,861.62
                                                          Fees
 10/12/18     106      FRANCHISE TAX BOARD                2018 FORM 100-ES, CA CORP            2820-000                                     800.00             1,069,061.62
                                                          NO. 1106682, TIN: XX-XXXXXXX,
                                                          PER C.O. ENTERED 10/12/18
 10/31/18              Rabobank, N.A.                     Bank and Technology Services         2600-000                                     967.12             1,068,094.50
                                                          Fees
 02/04/19     107      INTERNATIONAL SURETIES,            Bond # 015030855 TERM:               2300-000                                     493.45             1,067,601.05
                       LTD                                1/04/19 to 1/04/20 PER LBR 2016-
                                                          2
 04/01/19     108      FRANCHISE TAX BOARD                2019 FORM 100-ES, CA CORP            2820-000                                     800.00             1,066,801.05
                                                          NO. 1106682, TIN: XX-XXXXXXX,
                                                          PER C.O. ENTERED 10/12/18
 04/10/19              Transfer Debit to Metropolitan     Transition Debit to Metropolitan     9999-000                              1,066,801.05                      0.00
                       Commercial Bank acct ******3983    Commercial Bank acct
                                                          XXXXXX3983

                                            COLUMN TOTALS                                                     1,083,992.80            1,083,992.80                    $0.00
                                                   Less: Bank Transfers/CDs                                             0.00          1,066,801.05
                                            Subtotal                                                          1,083,992.80               17,191.75
                                                   Less: Payments to Debtors                                                                  0.00

                                            NET Receipts / Disbursements                                     $1,083,992.80             $17,191.75




{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                                  ! - transaction has not been cleared
              Case 6:16-bk-12192-WJ                       Doc 658 Filed 07/26/21 Entered 07/26/21 15:43:31                                                 Desc
                                                          Main Document     Page 17 of 19
                                                              Form 2                                                                                    Exhibit 9
                                                                                                                                                        Page: 4
                                              Cash Receipts And Disbursements Record
Case No.:              6:16-bk-12192-WJ                                  Trustee Name:                        Helen Frazer (001120)
Case Name:             MARK TECHNOLOGIES CORPORATION                     Bank Name:                           Metropolitan Commercial Bank
Taxpayer ID #:         **-***7471                                        Account #:                           ******3983 Checking Account
For Period Ending:     07/26/2021                                        Blanket Bond (per case limit):       $5,000,000.00
                                                                         Separate Bond (if applicable):       N/A

    1            2                    3                                          4                                  5                    6                          7

  Trans.    Check or       Paid To / Received From           Description of Transaction         Uniform         Deposit            Disbursement           Account Balance
   Date      Ref. #                                                                            Tran. Code         $                      $

 04/10/19              Transfer Credit from Rabobank,    Transition Credit from Rabobank,       9999-000        1,066,801.05                                      1,066,801.05
                       N.A. acct ******1700              N.A. acct XXXXXX1700
 01/21/20    1000      INTERNATIONAL SURETIES,           BOND 016030866, TERM: 1/4/20-          2300-000                                      178.48              1,066,622.57
                       LTD                               1/4/21, PER LBR 2016-2
 03/31/20              Metropolitan Commercial Bank      Bank and Technology Services           2600-000                                      852.42              1,065,770.15
                                                         Fees
 04/30/20              Metropolitan Commercial Bank      Bank and Technology Services           2600-000                                     1,703.48             1,064,066.67
                                                         Fees
 05/29/20              Metropolitan Commercial Bank      Bank and Technology Services           2600-000                                     1,644.06             1,062,422.61
                                                         Fees
 06/30/20              Metropolitan Commercial Bank      Bank and Technology Services           2600-000                                     1,811.34             1,060,611.27
                                                         Fees
 07/31/20              Metropolitan Commercial Bank      Bank and Technology Services           2600-000                                     1,751.74             1,058,859.53
                                                         Fees
 08/31/20              Metropolitan Commercial Bank      Bank and Technology Services           2600-000                                     1,636.02             1,057,223.51
                                                         Fees
 09/30/20              Metropolitan Commercial Bank      Bank and Technology Services           2600-000                                     1,802.65             1,055,420.86
                                                         Fees
 10/30/20              Metropolitan Commercial Bank      Bank and Technology Services           2600-000                                     1,686.94             1,053,733.92
                                                         Fees
 11/03/20    1001      FRANCHISE TAX BOARD               2020 FORM 100-ES, CA CORP              2820-000                                      800.00              1,052,933.92
                                                         NO. 1106682 EIN XX-XXXXXXX,
                                                         PER C.O. ENTERED 11-3-2020
 11/30/20              Metropolitan Commercial Bank      Bank and Technology Services           2600-000                                     1,627.46             1,051,306.46
                                                         Fees
 12/31/20              Metropolitan Commercial Bank      Bank and Technology Services           2600-000                                     1,848.57             1,049,457.89
                                                         Fees
 01/15/21     {20}     Helen Frazer, Chapter 7 Trustee   WIRE FROM SULMEYER                     1290-000            28,673.50                                     1,078,131.39
                       for Mark Technologies             KUPETZ - Sanctions Per C.O.
                                                         entered 2/22/18 (Doc 118)
 01/19/21    1002      INTERNATIONAL SURETIES,           BOND NO.: 16229732 TERM:               2300-000                                      618.51              1,077,512.88
                       LTD                               1/4/21-1/4/22 PER LBR 2016-2
 01/29/21              Metropolitan Commercial Bank      Bank and Technology Services           2600-000                                     1,647.13             1,075,865.75
                                                         Fees
 05/06/21    1003      FRANCHISE TAX BOARD               Dividend paid at 12.83% of             7100-000                                       53.69              1,075,812.06
                                                         $418.35 = $53.69; Claim #2U
 05/06/21    1004      MAKAY BURTON AND                  Dividend paid at 12.83% of             7100-000                                 20,347.73                1,055,464.33
                       THURMAN PC                        $158,560.99 = $20,347.73; Claim
                                                         #3
 05/06/21    1005      THOMPSON, WELCH, SOROKO           Dividend paid at 12.83% of             7100-000                                     9,049.04             1,046,415.29
                       & GILBERT LLP                     $70,515.24 = $9,049.04; Claim #4
 05/06/21    1006      UTAH RESOURCES                    Dividend paid at 12.83% of             7100-000                                220,549.54                  825,865.75
                       INTERNATIONAL                     $1,718,646.83 = $220,549.54;
                                                         Claim #11
                                                         Stopped on 05/26/2021
 05/06/21    1007      BAKER TILLY FKA SQUAR             Dividend paid at 100.00% of            3420-000                                      556.91                825,308.84
                       MILNER LLP                        $556.91 = $556.91; Claim #ACC
                                                         COSTS
 05/06/21    1008      US BANKRUPTCY COURT               Dividend paid at 100.00% of            2700-000                                      350.00                824,958.84
                                                         $350.00 = $350.00; Claim #CC
 05/06/21    1009      TODD TUROCI                       Dividend paid at 57.41% of             6210-160                                 31,379.50                  793,579.34
                                                         $54,662.50 = $31,379.50; Claim
                                                         #CH 11
 05/06/21    1010      TODD TUROCI                       Dividend paid at 100.00% of            6220-170                                     1,337.47               792,241.87
                                                         $1,337.47 = $1,337.47; Claim #CH
                                                         11


                                                                                            Page Subtotals:   $1,095,474.55          $303,232.68


{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                  ! - transaction has not been cleared
              Case 6:16-bk-12192-WJ                      Doc 658 Filed 07/26/21 Entered 07/26/21 15:43:31                                              Desc
                                                         Main Document     Page 18 of 19
                                                               Form 2                                                                               Exhibit 9
                                                                                                                                                    Page: 5
                                               Cash Receipts And Disbursements Record
Case No.:              6:16-bk-12192-WJ                                 Trustee Name:                    Helen Frazer (001120)
Case Name:             MARK TECHNOLOGIES CORPORATION                    Bank Name:                       Metropolitan Commercial Bank
Taxpayer ID #:         **-***7471                                       Account #:                       ******3983 Checking Account
For Period Ending:     07/26/2021                                       Blanket Bond (per case limit):   $5,000,000.00
                                                                        Separate Bond (if applicable):   N/A

    1            2                    3                                         4                              5                     6                          7

  Trans.    Check or       Paid To / Received From          Description of Transaction      Uniform        Deposit             Disbursement           Account Balance
   Date      Ref. #                                                                        Tran. Code        $                       $

 05/06/21    1011      Helen Frazer                     Dividend paid at 100.00% of         2200-000                                      402.81                791,839.06
                                                        $402.81 = $402.81; Claim #TE
 05/06/21    1012      SULMEYER KUPETZ                  Dividend paid at 100.00% of         3220-000                                 19,410.03                  772,429.03
                                                        $19,410.03 = $19,410.03; Claim #
 05/06/21    1013      OFFICE OF THE U.S. TRUSTEE       Dividend paid at 100.00% of         2950-000                                      325.00                772,104.03
                                                        $325.00 = $325.00; Claim #1
 05/06/21    1014      FRANCHISE TAX BOARD              Dividend paid at 100.00% of         5800-000                                     3,339.34               768,764.69
                                                        $3,339.34 = $3,339.34; Claim #2P
 05/06/21    1015      FRANCHISE TAX BOARD              Dividend paid at 100.00% of         2820-000                                      836.62                767,928.07
                                                        $836.62 = $836.62; Claim #15
 05/06/21    1016      BAKER TILLY FKA SQUAR            Dividend paid at 96.44% of          3410-000                                 95,169.36                  672,758.71
                       MILNER LLP                       $98,687.50 = $95,169.36; Claim
                                                        #ACC FEES
 05/06/21    1017      Helen Frazer                     Dividend paid at 96.44% of          2100-000                                130,417.99                  542,340.72
                                                        $135,239.17 = $130,417.99; Claim
                                                        #FEE
 05/06/21    1018      SULMEYER KUPETZ                  Dividend paid at 96.44% of          3210-000                                542,340.72                        0.00
                                                        $562,389.50 = $542,340.72; Claim
                                                        #
 05/26/21    1006      UTAH RESOURCES                   Dividend paid at 12.83% of          7100-000                               -220,549.54                  220,549.54
                       INTERNATIONAL                    $1,718,646.83 = $220,549.54;
                                                        Claim #11
                                                        Stopped: check issued on
                                                        05/06/2021
 05/27/21    1019      UTAH RESOURCES                   Dividend paid at 12.83% of          7100-000                                220,549.54                        0.00
                       INTERNATIONAL                    $1,718,646.83 = $220,549.54;
                                                        Claim #11

                                          COLUMN TOTALS                                                    1,095,474.55            1,095,474.55                      $0.00
                                                 Less: Bank Transfers/CDs                                  1,066,801.05                      0.00
                                          Subtotal                                                              28,673.50          1,095,474.55
                                                 Less: Payments to Debtors                                                                   0.00

                                          NET Receipts / Disbursements                                         $28,673.50         $1,095,474.55




{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                               ! - transaction has not been cleared
             Case 6:16-bk-12192-WJ                     Doc 658 Filed 07/26/21 Entered 07/26/21 15:43:31                           Desc
                                                       Main Document     Page 19 of 19
                                                       Form 2                                                                  Exhibit 9
                                                                                                                               Page: 6
                                       Cash Receipts And Disbursements Record
Case No.:           6:16-bk-12192-WJ                            Trustee Name:                   Helen Frazer (001120)
Case Name:          MARK TECHNOLOGIES CORPORATION               Bank Name:                      Metropolitan Commercial Bank
Taxpayer ID #:      **-***7471                                  Account #:                      ******3983 Checking Account
For Period Ending: 07/26/2021                                   Blanket Bond (per case limit): $5,000,000.00
                                                                Separate Bond (if applicable): N/A

                                       Net Receipts:           $1,112,666.30
                           Plus Gross Adjustments:             $2,620,152.98
                         Less Payments to Debtor:                      $0.00
                 Less Other Noncompensable Items:                      $0.00

                                         Net Estate:           $3,732,819.28




                                                                                                    NET                   ACCOUNT
                                 TOTAL - ALL ACCOUNTS                        NET DEPOSITS      DISBURSEMENTS              BALANCES
                                 ******1700 Checking                             $1,083,992.80         $17,191.75                 $0.00

                                 ******3983 Checking Account                       $28,673.50            $1,095,474.55             $0.00

                                                                                $1,112,666.30           $1,112,666.30              $0.00




UST Form 101-7-TDR (10 /1/2010)
